--------------------------------------------------------------------------------

SECURITY AGREEMENT

     THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made
effective as of June 24, 2008, by and between Fox Petroleum, Inc. a Nevada
corporation, with headquarters located at 64 Knightsbridge, London, SW1X7JF (the
“Company”), and Trafalgar Capital Specialized Investment Fund, Luxembourg (the
“Secured Party”). Capitalized words which are otherwise undefined in this
Agreement shall have the same definition as in the Securities Purchase Agreement
entered into by the parties hereto on the date hereof.

     WHEREAS, the Company shall issue and sell to the Secured Party, as provided
in the Securities Purchase Agreement dated the date hereof, and the Secured
Party shall purchase up to Two Million Five Hundred Thousand U.S. Dollars
(US$2,500,000) of secured convertible redeemable debentures (the “Debentures”)
in the respective amounts set forth opposite each Buyer(s) name on Schedule I
attached to the Securities Purchase Agreement;

     WHEREAS, to induce the Secured Party to enter into the transaction
contemplated by the Securities Purchase Agreement, the Debentures, the
Registration Rights Agreement and the Escrow Agreement (collectively referred to
as the “Transaction Documents”), the Company hereby grants to the Secured Party
a first priority security interest in and to the pledged property identified on
Exhibit “A” hereto (collectively referred to as the “Pledged Property”) until
the satisfaction of the Obligations, as defined herein below.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, and for other good and valuable consideration, the adequacy
and receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1.
DEFINITIONS AND INTERPRETATIONS

Section 1.1. Recitals.

     The above recitals are true and correct and are incorporated herein, in
their entirety, by this reference.

Section 1.2. Interpretations.

     Nothing herein expressed or implied is intended or shall be construed to
confer upon any person other than the Secured Party any right, remedy or claim
under or by reason hereof.

Section 1.3. Obligations Secured.

     The obligations secured hereby are any and all obligations of the Company
to the Secured Party now existing or hereinafter incurred to the Secured Party,
whether oral or written and whether arising before, on or after the date hereof
including, without limitation, those obligations of the Company to the Secured
Party under the Securities Purchase Agreement and the

--------------------------------------------------------------------------------

Debenture and any other amounts now or hereafter owed to the Secured Party by
the Company thereunder or hereunder (collectively, the “Obligations”).

ARTICLE 2.
PLEDGED PROPERTY, ADMINISTRATION OF COLLATERAL
AND TERMINATION OF SECURITY INTEREST

Section 2.1. Grant of Security Interest.

     1. Company hereby pledges to the Secured Party and creates in the Secured
Party for its benefit a security interest for such time until the Obligations
are paid in full, in and to all of in the property described in “Exhibit A”
hereto, whether now existing or hereafter from time to time acquired
(collectively, the “Pledged Property.”).

     (a) Simultaneously with the execution and delivery of this Agreement, the
Company shall make, execute, acknowledge, file, record and deliver to the
Secured Party any documents reasonably requested by the Secured Party to perfect
its security interest in the Pledged Property. Simultaneously with the execution
and delivery of this Agreement, the Company shall make, execute, acknowledge and
deliver to the Secured Party such documents and instruments, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s reasonable judgment, be necessary to effectuate, complete or
perfect, or to continue and preserve, the security interest of the Secured Party
in the Pledged Property, and the Secured Party shall hold such documents and
instruments as secured party, subject to the terms and conditions contained
herein.

Section 2.2. Rights; Interests; Etc.

     (a) So long as no Event of Default (as hereinafter defined) shall have
occurred and be continuing:

          (i) the Company shall be entitled to exercise any and all rights
pertaining to the Pledged Property or any part thereof for any purpose not
inconsistent with the terms hereof; and

          (ii) the Company shall be entitled to receive and retain any and all
payments paid or made in respect of the Pledged Property.

     (b) Upon the occurrence and during the continuance of an Event of Default:

          (i) All of the Company’s interest in the Genesco-Edwards Fields leases
(Kansas) shall be immediately assigned to the Secured Party; and

          (ii) All rights of the Company to exercise the rights which it would
otherwise be entitled to exercise pursuant to Section 2.2(a)(i) hereof and to
receive payments which it would otherwise be authorized to receive and retain
pursuant to Section 2.2(a)(ii) hereof shall be suspended, and all such rights
shall thereupon become vested in the Secured Party who shall thereupon have the
sole right to exercise such rights and to receive and hold as Pledged

2

--------------------------------------------------------------------------------

Property such payments; provided, however, that if the Secured Party shall
become entitled and shall elect to exercise its right to realize on the Pledged
Property pursuant to Article 5 hereof, then all cash sums received by the
Secured Party, or held by Company for the benefit of the Secured Party and paid
over pursuant to Section 2.2(b)(ii) hereof, shall be applied against any
outstanding Obligations; and

          (iii) All interest, dividends, income and other payments and
distributions which are received by the Company contrary to the provisions of
Section 2.2(b)(i) hereof shall be received in trust for the benefit of the
Secured Party, shall be segregated from other property of the Company and shall
be forthwith paid over to the Secured Party; or

          (iv) The Secured Party in its sole discretion shall be authorized to
sell any or all of the Pledged Property at public or private sale in order to
recoup all of the outstanding principal plus accrued interest owed pursuant to
the Debenture as described herein

     (c) Each of the following events, subject to the lapse of applicable cure
periods, shall constitute a default under this Agreement (each an “Event of
Default”):

          (i) any default, whether in whole or in part, shall occur in the
payment to the Secured Party of principal, interest or other item comprising the
Obligations as and when due or with respect to any other debt or obligation of
the Company to a party other than the Secured Party;

          (ii) any default, whether in whole or in part, shall occur in the due
observance or performance of any obligations or other covenants, terms or
provisions to be performed under this Agreement or the Transaction Documents;

          (iii) the Company shall: (1) make a general assignment for the benefit
of its creditors; (2) apply for or consent to the appointment of a receiver,
trustee, assignee, custodian, sequestrator, liquidator or similar official for
itself or any of its assets and properties; (3) commence a voluntary case for
relief as a debtor under the United States Bankruptcy Code; (4) file with or
otherwise submit to any governmental authority any petition, answer or other
document seeking: (A) reorganization, (B) an arrangement with creditors or (C)
to take advantage of any other present or future applicable law respecting
bankruptcy, reorganization, insolvency, readjustment of debts, relief of
debtors, dissolution or liquidation; (5) file or otherwise submit any answer or
other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any of the
proceedings set forth in this Section 2.2(c)(iii) under any such applicable law,
or (6) be adjudicated a bankrupt or insolvent by a court of competent
jurisdiction; or

          (iv) any case, proceeding or other action shall be commenced against
the Company for the purpose of effecting, or an order, judgment or decree shall
be entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in Section 2.2(c)(iii) hereof, or any receiver,
trustee, assignee, custodian, sequestrator, liquidator or other official shall
be appointed with respect to the Company, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and

3

--------------------------------------------------------------------------------

properties of the Company, and any of the foregoing shall continue unstayed and
in effect for any period of thirty (30) days.

ARTICLE 3.
ATTORNEY-IN-FACT; PERFORMANCE

Section 3.1. Secured Party Appointed Attorney-In-Fact.

     Upon the occurrence of an Event of Default, the Company hereby appoints the
Secured Party as its attorney-in-fact, with full authority in the place and
stead of the Company and in the name of the Company or otherwise, from time to
time in the Secured Party’s discretion to take any action and to execute any
instrument which the Secured Party may reasonably deem necessary to accomplish
the purposes of this Agreement, including, without limitation, to receive and
collect all instruments made payable to the Company representing any payments in
respect of the Pledged Property or any part thereof and to give full discharge
for the same. The Secured Party may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose, or realize on the Pledged Property as
and when the Secured Party may determine. To facilitate collection, the Secured
Party may notify account debtors and obligors on any Pledged Property or Pledged
Property to make payments directly to the Secured Party.

Section 3.2. Secured Party May Perform.

     If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

Section 4.1. Authorization; Enforceability.

     Each of the parties hereto represents and warrants that it has taken all
action necessary to authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby; and upon execution and
delivery, this Agreement shall constitute a valid and binding obligation of the
respective party, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.

Section 4.2. Ownership of Pledged Property.

     The Company warrants and represents that it is the legal and beneficial
owner of the Pledged Property free and clear of any lien, security interest,
option or other charge or encumbrance except for the security interest created
by this Agreement and for the Permitted Liens. For purposes hereof, “Permitted
Liens” shall mean (i) liens for taxes or other governmental charges which are
not yet delinquent or are being contested in good faith by appropriate
proceedings, (ii) liens for carriers, contractors, warehousemen, mechanics,

4

--------------------------------------------------------------------------------

materialmen, laborers, employees, suppliers or other similar persons arising by
operation of law and incurred in the ordinary course of business for sums not
yet delinquent or being contested in good faith, (iii) liens relating to
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure the performance of leases, trade contracts or other similar agreements;
and (iv) in the case of real property, any matters, restrictions, covenants,
conditions, limitations, rights, rights of way, encumbrances, encroachments,
reservations, easements, agreements and other matters of record, such state of
facts of which an accurate survey or inspection of the property would reveal and
do not materially interfere with the use or value of the property.

ARTICLE 5.
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

Section 5.1. Default and Remedies.

     (a) If an Event of Default described in Section 2.2(c)(i) or (ii) occurs,
then in each such case the Secured Party may declare the Obligations to be due
and payable immediately, by a notice in writing to the Company, and upon any
such declaration, the Obligations shall become immediately due and payable. If
an Event of Default described in Sections 2.2(c)(iii) or (iv) occurs and is
continuing for the period set forth therein, then the Obligations shall
automatically become immediately due and payable without declaration or other
act on the part of the Secured Party.

     (b) Upon the occurrence of an Event of Default, the Secured Party shall:
(i) be entitled to receive all distributions with respect to the Pledged
Collateral, (ii) to cause the Pledged Property to be transferred into the name
of the Secured Party or its nominee, (iii) to dispose of the Pledged Property,
and (iv) to realize upon any and all rights in the Pledged Property then held by
the Secured Party as provided herein.

Section 5.2. Method of Realizing Upon the Pledged Property: Other Remedies.

     Upon the occurrence of an Event of Default, in addition to any rights and
remedies available at law or in equity, the following provisions shall govern
the Secured Party’s right to realize upon the Pledged Property:

     (a) Any item of the Pledged Property may be sold for cash or other value in
any number of lots at brokers board, public auction or private sale and may be
sold without demand, advertisement or notice (except that the Secured Party
shall give the Company ten (10) days’ prior written notice of the time and place
or of the time after which a private sale may be made (the “Sale Notice”)),
which notice period is hereby agreed to be commercially reasonable. At any sale
or sales of the Pledged Property, the Company may bid for and purchase the whole
or any part of the Pledged Property and, upon compliance with the terms of such
sale, may hold, exploit and dispose of the same without further accountability
to the Secured Party. The Company will execute and deliver, or cause to be
executed and delivered, such instruments, documents, assignments, waivers,
certificates, and affidavits and supply or cause to be supplied such further
information and take such further action as the Secured Party reasonably shall
require in connection with any such sale.

5

--------------------------------------------------------------------------------

     (b) Any cash being held by the Secured Party as Pledged Property and all
cash proceeds received by the Secured Party in respect of, sale of, collection
from, or other realization upon all or any part of the Pledged Property shall be
applied as follows:

          (i) to the payment of all amounts due the Secured Party for the
expenses reimbursable to it hereunder or owed to it pursuant to Section 8.3
hereof;

          (ii) to the payment of the Obligations then due and unpaid.

          (iii) the balance, if any, to the person or persons entitled thereto,
including, without limitation, the Company.

     (c) In addition to all of the rights and remedies which the Secured Party
may have pursuant to this Agreement, the Secured Party shall have all of the
rights and remedies provided by law, including, without limitation, those under
the Uniform Commercial Code.

     (d) If the Company fails to pay such amounts due upon the occurrence of an
Event of Default which is continuing, then the Secured Party may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company and collect the monies adjudged or decreed to be payable in
the manner provided by law out of the property of Company, wherever situated.

     (e) The Company agrees that it shall be liable for any reasonable fees,
expenses and costs incurred by the Secured Party in connection with enforcement,
collection and preservation of the Transaction Documents, including, without
limitation, reasonable legal fees and expenses, and such amounts shall be deemed
included as Obligations secured hereby and payable as set forth in Section 8.3
hereof.

Section 5.3. Proofs of Claim.

     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relating to the Company or the property of the Company or of
such other obligor or its creditors, the Secured Party (irrespective of whether
the Obligations shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Secured Party shall
have made any demand on the Company for the payment of the Obligations), shall
be entitled and empowered, by intervention in such proceeding or otherwise:

     (i) to file and prove a claim for the whole amount of the Obligations and
to file such other papers or documents as may be necessary or advisable in order
to have the claims of the Secured Party (including any claim for the reasonable
legal fees and expenses and other expenses paid or incurred by the Secured Party
permitted hereunder and of the Secured Party allowed in such judicial
proceeding), and

     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby

6

--------------------------------------------------------------------------------

authorized by the Secured Party to make such payments to the Secured Party and,
in the event that the Secured Party shall consent to the making of such payments
directed to the Secured Party, to pay to the Secured Party any amounts for
expenses due it hereunder.

Section 5.4. Duties Regarding Pledged Property.

     The Secured Party shall have no duty as to the collection or protection of
the Pledged Property or any income thereon or as to the preservation of any
rights pertaining thereto, beyond the safe custody and reasonable care of any of
the Pledged Property actually in the Secured Party’s possession.

 ARTICLE 6.
AFFIRMATIVE COVENANTS

     The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied, unless the Secured Party shall
consent otherwise in writing (as provided in Section 8.4 hereof):

Section 6.1. Existence, Properties, Etc.

     (a) The Company shall do, or cause to be done, all things, or proceed with
due diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Company’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below); and (b) the Company shall not do, or cause to be
done, any act impairing the Company’s corporate power or authority (i) to carry
on the Company’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by the Secured Party
to which it is or will be a party, or perform any of its obligations hereunder
or thereunder. For purpose of this Agreement, the term “Material Adverse Effect”
shall mean any material and adverse affect, whether individually or in the
aggregate, upon (a) the Company’s assets, business, operations, properties or
condition, financial or otherwise or results of operations of the Company, taken
as a whole, excluding any change, event, circumstance or effect that is caused
by changes in general economic conditions or changes generally affecting the
industry in which the Company operates (provided that such changes do not affect
the Company in a materially disproportionate manner); or (b) the Company’s
ability to make payment as and when due of all or any part of the Obligations;
or (c) the Pledged Property.

Section 6.2 Accounts and Reports.

     The Company shall maintain a standard system of accounting in accordance
with generally accepted accounting principles consistently applied and provide,
at its sole expense, to the Secured Party the following:

     (b) as soon as available, a copy of any notice or other communication
alleging any nonpayment or other material breach or default, or any foreclosure
or other action respecting

7

--------------------------------------------------------------------------------

any material portion of its assets and properties, received respecting any of
the indebtedness of the Company in excess of $25,000 (other than the
Obligations), or any demand or other request for payment under any guaranty,
assumption, purchase agreement or similar agreement or arrangement respecting
the indebtedness or obligations of others in excess of $25,000, including any
received from any person acting on behalf of the Secured Party or beneficiary
thereof, except for supplier requests in the normal course of business for
payment of past due accounts payable invoices so long as such past due amounts
do not exceed in the aggregate $50,000 at any time; and

     (c) within fifteen (15) days after the making of each submission or filing,
a copy of any report, financial statement, notice or other document, whether
periodic or otherwise, submitted to the shareholders of the Company, or
submitted to or filed by the Company with any governmental authority involving
or affecting (i) the Company that could have a Material Adverse Effect; (ii) the
Obligations; or (iii) any part of the Pledged Property.

Section 6.2. Maintenance of Books and Records; Inspection.

     The Company shall maintain its books, accounts and records in accordance
with United States generally accepted accounting principles consistently
applied, and permit the Secured Party, its officers and employees and any
professionals designated by the Secured Party in writing, during business hours
and upon reasonable notice to visit and inspect any of its properties (including
but not limited to the Pledged Property), corporate books and financial records,
and to discuss its accounts, affairs and finances with any employee, officer or
director thereof.

Section 6.3. Maintenance and Insurance.

     (a) The Company shall maintain or cause to be maintained, at its own
expense, all of its assets and properties in good working order and condition,
making all necessary repairs thereto and renewals and replacements thereof.

     (b) The Company shall maintain or cause to be maintained, at its own
expense, insurance in form, substance and amounts (including deductibles), which
the Company deems reasonably necessary to the Company’s business, (i) adequate
to insure all assets and properties of the Company, which assets and properties
are of a character usually insured by persons engaged in the same or similar
business against loss or damage resulting from fire or other risks included in
an extended coverage policy; (ii) against public liability and other tort claims
that may be incurred by the Company; (iii) as may be required by the Transaction
Documents and/or applicable law and (iv) as may be reasonably requested by
Secured Party, all with adequate, financially sound and reputable insurers.

Section 6.4. Contracts and Other Collateral.

     The Company shall perform all of its obligations under or with respect to
each instrument, receivable, contract and other intangible included in the
Pledged Property to which the Company is now or hereafter will be party on a
timely basis and in the manner therein required, including, without limitation,
this Agreement.

8

--------------------------------------------------------------------------------

Section 6.5. Defense of Collateral, Etc.

     The Company shall defend and enforce its right, title and interest in and
to any part of: (a) the Pledged Property; and (b) if not included within the
Pledged Property, those assets and properties whose loss could have a Material
Adverse Effect, the Company shall defend the Secured Party’s right, title and
interest in and to each and every part of the Pledged Property, each against all
manner of claims and demands on a timely basis to the full extent permitted by
applicable law.

Section 6.6. Payment of Debts, Taxes, Etc.

     The Company shall pay, or cause to be paid, all of its indebtedness and
other liabilities and perform, or cause to be performed, all of its obligations
in accordance with the respective terms thereof, and pay and discharge, or cause
to be paid or discharged, all taxes, assessments and other governmental charges
and levies imposed upon it (other than those being contested by the Company in
good faith), upon any of its assets and properties on or before the last day on
which the same may be paid without penalty, as well as pay all other lawful
claims (whether for services, labor, materials, supplies or otherwise) as and
when due

Section 6.7. Taxes and Assessments; Tax Indemnity.

     The Company shall (a) file all tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency, (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto.

Section 6.8. Compliance with Law and Other Agreements.

     The Company shall maintain its business operations and property owned or
used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which the Company is a party
or by which the Company or any of its properties is bound. Without limiting the
foregoing, the Company shall pay all of its indebtedness promptly in accordance
with the terms thereof.

Section 6.9. Notice of Default.

     The Company shall give written notice to the Secured Party of the
occurrence of any default or Event of Default under this Agreement or the
Transaction Documents, promptly upon the occurrence thereof.

9

--------------------------------------------------------------------------------

Section 6.10. Notice of Litigation.

     The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$50,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.

 ARTICLE 7.
NEGATIVE COVENANTS

     The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

Section 7.1. Indebtedness.

     Other than in the ordinary course of business consistent with past practice
or as otherwise permitted herein, without the prior written consent of the
Secured Party, the Company shall not directly or indirectly permit, create,
incur, assume, permit to exist, increase, renew or extend on or after the date
hereof any indebtedness on its part, including commitments, contingencies and
credit availabilities, or apply for or offer or agree to do any of the
foregoing.

Section 7.2. Liens and Encumbrances.

     Except for Permitted Liens and for transfers in the ordinary course of
business, and except for such assignment, transfer, pledge, mortgage, security
interest or other lien or encumbrance as is outstanding on the date of this
Agreement, the Company shall not directly or indirectly make, create, incur,
assume or permit to exist any assignment, transfer, pledge, mortgage, security
interest or other lien or encumbrance of any nature in, to or against any part
of the Pledged Property or of the Company’s capital stock, or offer or agree to
do so, or own or acquire or agree to acquire any asset or property of any
character subject to any of the foregoing encumbrances (including any
conditional sale contract or other title retention agreement), or assign, pledge
or in any way transfer or encumber its right to receive any income or other
distribution or proceeds from any part of the Pledged Property; or enter into
any sale-leaseback financing respecting any part of the Pledged Property as
lessee, or cause or assist the inception or continuation of any of the
foregoing.

10

--------------------------------------------------------------------------------

Section 7.3. Certificate of Incorporation, By-Laws, Mergers, Consolidations,
Acquisitions and Sales, Sales of Capital Stock, Incurrence of Debt.

     Other than in the ordinary course of business, without the prior express
written consent of the Secured Party, the Company shall not: (a) Amend its
Articles of Incorporation or ByLaws; (b) issue or sell its common stock without
consideration or for a consideration per share less than the bid price of the
common stock determined immediately prior to its issuance, (c) issue or sell
shares of Common Stock or Preferred Stock without consideration or for a
consideration per share less than the bid price of the Common Stock determined
immediately prior to its issuance provided that upon such sale with Secured
Party’s consent, the Fixed Conversion Price in the Debentures shall be reset to
an amount equal to eighty-five percent of such sales price (the “Reset Price”)
if such Reset Price would be lower than the then current Fixed Conversion Price,
(d) issue or sell any warrant, option, right, contract, call, or other security
instrument granting the holder thereof, the right to acquire Common Stock
without consideration or for a consideration less than such Common Stock’s bid
price value determined immediately prior to it’s issuance, (e) incur any
additional debt or permit any subsidiary of the Company to incur any additional
debt without the Secured Party’s prior written consent, (f) be a party to any
merger, consolidation or corporate reorganization, (g) purchase or otherwise
acquire all or substantially all of the assets or stock of, or any partnership
or joint venture interest in, any other person, firm or entity, (e) sell,
transfer, convey, grant a security interest in (except for Permitted Liens) or
lease all or any substantial part of its assets, nor (h) create any new
subsidiaries nor convey any of its assets to any subsidiary.

Section 7.4. Management, Ownership.

     The Company shall not materially change its ownership, executive staff or
management without the prior written consent of the Secured Party. The
ownership, executive staff and management of the Company are material factors in
the Secured Party's willingness to institute and maintain a lending relationship
with the Company.

Section 7.5. Dividends, Etc.

     The Company shall not declare or pay any dividend of any kind, in cash or
in property, on any class of its capital stock, nor purchase, redeem, retire or
otherwise acquire for value any shares of such stock, nor make any distribution
of any kind in respect thereof, nor make any return of capital to shareholders,
nor make any payments in respect of any pension, profit sharing, retirement,
stock option, stock bonus, incentive compensation or similar plan (except as
required or permitted hereunder), without the prior written consent of the
Secured Party.

Section 7.6. Guaranties; Loans.

     Other than in the ordinary course of business, and except for such
guarantees or liabilities as are outstanding on the date of this Agreement, the
Company shall not guarantee nor be liable in any manner, whether directly or
indirectly, or become contingently liable after the date of this Agreement in
connection with the obligations or indebtedness of any person or persons, except
for (i) the indebtedness currently secured by the liens identified on the
Pledged Property identified on Exhibit A hereto and (ii) the endorsement of
negotiable instruments payable to the

11

--------------------------------------------------------------------------------

Company for deposit or collection in the ordinary course of business. The
Company shall not make any loan, advance or extension of credit to any person
other than in the normal course of its business.

Section 7.7. Debt.

     Other than in the ordinary course of business, and except for such
indebtedness as is outstanding on the date of this Agreement, without the prior
written approval of Secured Party, the Company shall not create, incur, assume
or suffer to exist any additional indebtedness of any description whatsoever in
an aggregate amount in excess of $50,000 (excluding any indebtedness of the
Company to the Secured Party, indebtedness otherwise permitted by the terms of
this Agreement, trade accounts payable and accrued expenses incurred in the
ordinary course of business and the endorsement of negotiable instruments
payable to the Company, respectively for deposit or collection in the ordinary
course of business).

Section 7.8. Conduct of Business.

     The Company will continue to engage in a business of the general type as
conducted by it on the date of this Agreement.

Section 7.9. Places of Business.

     The location of the Company’s chief place of business is at the address set
forth in Section 8.1 hereof. The Company shall not change the location of its
chief place of business, chief executive office or any place of business
disclosed to the Secured Party or move any of the Pledged Property from its
current location without thirty (30) days' prior written notice to the Secured
Party in each instance.

     ARTICLE 8. MISCELLANEOUS

Section 8.1. Notices.

     All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as duly
given on: (a) the date of delivery, if delivered in person, by nationally
recognized overnight delivery service or (b) five (5) days after mailing if
mailed from within the continental United States by certified mail, return
receipt requested to the party entitled to receive the same:

If to the Secured Party: Trafalgar Capital Specialized Investment Fund   8-10
Rue Mathias Hardt   BP 3023   L-1030 Luxembourg   Attention: Andrew Garai,
Chairman of the Board of   Trafalgar Capital Sarl, General Partner   Facsimile:
011-44-207-405-0161 and     001-786-323-1651

12

--------------------------------------------------------------------------------


With a copy to: James G. Dodrill II, P.A.   5800 Hamilton Way   Boca Raton, FL
33496   Attention: James Dodrill, Esq.   Telephone: (561) 862-0529   Facsimile:
(561) 892-7787             And if to the Company: Fox Petroleum, Inc.   64
Knightsbridge       London, SW1X7JF   Attention: Mr. Richard Joseph Moore, CEO
and   Director     Telephone: 011-44-207-590-9630   Facsimile:
011-44-207-590-9601             With a copy to: As above                      
Attention: Alex Craven - Director   Telephone: as above   Facsimile: as above

     Any party may change its address by giving notice to the other party
stating its new address. Commencing on the tenth (10th) day after the giving of
such notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.

Section 8.2. Severability.

     If any provision of this Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall attach only to such provision and
shall not in any manner affect or render invalid or unenforceable any other
severable provision of this Agreement, and this Agreement shall be carried out
as if any such invalid or unenforceable provision were not contained herein.

Section 8.3. Expenses.

     In the event of an Event of Default, the Company will pay to the Secured
Party the amount of any and all reasonable expenses, including the reasonable
fees and expenses of its counsel, which the Secured Party may incur in
connection with: (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by the Company to perform or observe any of the provisions hereof.

13

--------------------------------------------------------------------------------

Section 8.4. Waivers, Amendments, Etc.

     The Secured Party’s delay or failure at any time or times hereafter to
require strict performance by Company of any undertakings, agreements or
covenants shall not waiver, affect, or diminish any right of the Secured Party
under this Agreement to demand strict compliance and performance herewith. Any
waiver by the Secured Party of any Event of Default shall not waive or affect
any other Event of Default, whether such Event of Default is prior or subsequent
thereto and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party.

Section 8.5. Continuing Security Interest.

     This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect until payment in full of
the Obligations (whether by payment of cash, redemption or conversion); and (ii)
be binding upon the Company and its successors and heirs and (iii) inure to the
benefit of the Secured Party and its successors and assigns. Upon the payment or
satisfaction in full of the Obligations, the Company shall be entitled to the
return, at its expense, of such of the Pledged Property as shall not have been
sold in accordance with Section 5.2 hereof or otherwise applied pursuant to the
terms hereof. Upon payment in full of all Obligations, the Secured Party shall
execute and deliver to the Company all instruments and other documents as may be
necessary or proper to release the lien on and security interest in the Pledged
Property which has been granted hereunder.

Section 8.6. Independent Representation.

     Each party hereto acknowledges and agrees that it has received or has had
the opportunity to receive independent legal counsel of its own choice and that
it has been sufficiently apprised of its rights and responsibilities with regard
to the substance of this Agreement.

Section 8.7. Applicable Law: Jurisdiction.

     This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Florida without regard to the principles of conflict of
laws. The parties further agree that any action between them shall be heard in
Florida and expressly consent to the jurisdiction and venue of the Florida State
Court sitting in Broward County, Florida or the United States District Court for
the Southern District of Florida, for the adjudication of any civil action
asserted pursuant to this Paragraph.

Section 8.8. Waiver of Jury Trial.

     AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT
AND TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY IN

14

--------------------------------------------------------------------------------

ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND ALL
OTHER DOCUMENTS RELATED TO THIS TRANSACTION.

Section 8.9. Entire Agreement.

     This Agreement constitutes the entire agreement among the parties and
supersedes any prior agreement or understanding among them with respect to the
subject matter hereof.

Section 8.10 Further Assurances.

     The Company shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the Secured Party may
reasonably request in order to carry out the intent and accomplish the purposes
of Furthermore, the Company agrees to execute such other documents as are
reasonably required by the Secured Party. It shall be deemed a default of this
Agreement if the Company fails to sign any such agreement within one business
day of the date of request by Secured Party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

COMPANY: FOX PETROLEUM, INC.     By: /s/ Richard Joseph Moore Name: Mr. Richard
Joseph Moore Title: CEO and Director         SECURED PARTY:   TRAFALGAR CAPITAL
SPECIALIZED INVESTMENT FUND, LUXEMBOURG By: Trafalgar Capital Sarl   Its:
General Partner         By: /s/ Andrew Garai   Name: Andrew Garai Title:
Chairman of the Board

16

--------------------------------------------------------------------------------

EXHIBIT A
DEFINITION OF PLEDGED PROPERTY

       For the purpose of securing prompt and complete payment and performance
by the Company of all of the Obligations, the Company unconditionally and
irrevocably hereby grants to the Secured Party a continuing security interest in
and to, and lien upon, all of the Company’s and its current or future acquired
subsidiaries’ assets, including specifically the following Pledged Property of
the Company and its current or future acquired subsidiaries:

                (a)        all goods of the Company, including, without
limitation, machinery, equipment, furniture, furnishings, fixtures, signs,
lights, tools, parts, supplies and motor vehicles of every kind and description,
now or hereafter owned by the Company or in which the Company may have or may
hereafter acquire any interest, and all replacements, additions, accessions,
substitutions and proceeds thereof, arising from the sale or disposition
thereof, and where applicable, the proceeds of insurance and of any tort claims
involving any of the foregoing;

                (b)        all inventory of the Company, including, but not
limited to, all goods, wares, merchandise, parts, supplies, finished products,
other tangible personal property, including such inventory as is temporarily out
of Company’s custody or possession and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing;

                (c)        all contract rights and general intangibles of the
Company, including, without limitation, goodwill, trademarks, trade styles,
trade names, leasehold interests, partnership or joint venture interests,
patents and patent applications, copyrights, deposit accounts whether now owned
or hereafter created;

                (d)        all documents, warehouse receipts, instruments and
chattel paper of the Company whether now owned or hereafter created;

                (e)        all accounts and other receivables, instruments or
other forms of obligations and rights to payment of the Company, including
specifically an assignment of the receivables from ABB (herein collectively
referred to as “Accounts”), together with the proceeds thereof, all goods
represented by such Accounts and all such goods that may be returned by the
Company’s customers, and all proceeds of any insurance thereon, and all
guarantees, securities and liens which the Company may hold for the payment of
any such Accounts including, without limitation, all rights of stoppage in
transit, replevin and reclamation and as an unpaid vendor and/or lienor, all of
which the Company represents and warrants will be bona fide and existing
obligations of its respective customers, arising out of the sale of goods by the
Company in the ordinary course of business;

                (f)        to the extent assignable, all of the Company’s rights
under all present and future authorizations, permits, licenses and franchises
issued or granted in connection with the operations of any of its facilities;

                (g)        all products and proceeds (including, without
limitation, insurance proceeds) from the above-described Pledged Property; and

                (h)        all equity interests, securities or other instruments
in other companies, including, without limitation, any subsidiaries, investments
or other entities (whether or not controlled); and

                (i)         an assignment of all of the Company’s interest in
the Genesco-Edwards Fields leases (Kansas), which shall be held in escrow and
which shall be immediately assigned to the Secured Party upon the occurrence of
an Event of Default.

A-1

--------------------------------------------------------------------------------